                                       Case 3:18-cv-03748-WHA Document 281 Filed 09/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TATYANA EVGENIEVNA
                                       DREVALEVA,
                                  11                                                        No. C 18-03748 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        ORDER RE INDICATIVE RULING
                                       U.S. DEPARTMENT OF VETERANS                          ON THIRD MOTION TO VACATE
                                  14   AFFAIRS, et al.,                                     AND DENYING OTHER
                                                                                            REQUESTED RELIEF
                                  15                  Defendants.

                                  16

                                  17        Following judgment for defendants on July 11, 2019, plaintiff Tatyana Drevaleva filed
                                  18   two motions to vacate the judgment. August 5 and September 3, 2019, order denied those
                                  19   motions. Several months later, between late June and early July 2020, Ms. Drevaleva
                                  20   requested leave to submit a third motion to vacate judgment and seek an indicative ruling
                                  21   under Rule 62.1. Though the September 2019 order indicated that “[n]o further filings [would]
                                  22   be entertained in this closed case,” a July 9, 2020, erred on the side of lenience and granted Ms.
                                  23   Drevaleva leave to file, reasoning that this would be her final opportunity before Rule 60’s
                                  24   time-bar took effect on July 11, 2020. Ms. Drevaleva filed her motion on July 11 (Dkt. Nos.
                                  25   155, 171, 193, 258).
                                  26        A Rule 60(a) motion for relief from judgment is for correction of clerical mistakes in an
                                  27   order. Ms. Drevaleva alleges no such errors in her motion. A Rule 60(b) motion permits relief
                                  28   from a judgment, where “appropriate to accomplish justice,” in cases such as a party’s
                                       Case 3:18-cv-03748-WHA Document 281 Filed 09/02/20 Page 2 of 2




                                   1   excusable neglect, opposing party’s misconduct, discovery of new evidence, lack of subject-

                                   2   matter jurisdiction, or other “extraordinary circumstances.” See Henson v. Fidelity Nat’l Fin.,

                                   3   Inc., 943 F.3d 434, 443 (9th Cir. 2019). Again, however, Ms. Drevaleva attempts only to

                                   4   relitigate matters previously decided in this case and does not present any new material

                                   5   information. Relief from the July 11, 2019, judgment would be unwarranted. Under Rule 62.1,

                                   6   this order indicates it would DENY relief.

                                   7        In the interim, Ms. Drevaleva has also filed two more motions for relief. In her first, Ms.

                                   8   Drevaleva asks for an order compelling defendants to respond to Ms. Drevaleva’s numerous

                                   9   supplemental briefs filed in the last several months. This case was closed July 11, 2019. The

                                  10   September 2019 order forbade further filings. Defendants had no duty to engage in further

                                  11   briefing. Reply briefing on this point would be inappropriate.

                                  12        Ms. Drevaleva asks, second, for relief from the “no file” restriction imposed by the
Northern District of California
 United States District Court




                                  13   September 3, 2019, order. This order declines. Ms. Drevaleva has had her day in court. Her

                                  14   appeal pends before our court of appeals. Her three motions to vacate have been heard and

                                  15   addressed. The one year period to file further Rule 60 motions to vacate has passed. No further

                                  16   filings will be entertained in this closed case. Relief is DENIED.

                                  17        IT IS SO ORDERED.

                                  18
                                  19   Dated: September 2, 2020.

                                  20

                                  21
                                                                                               WILLIAM ALSUP
                                  22                                                           UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
